Exhibit 10.1

January 3, 2011

Michael Mulroy

22 Spanish Bay Drive

Newport Beach, CA 92660

Dear Michael:

Questcor is pleased to extend an offer of employment to you for the position of
Senior Vice President, Chief Financial Officer, General Counsel and Corporate
Secretary reporting to Don Bailey, President & Chief Executive Officer. Your
hire date will be on or before January 10, 2011. You will work out of an office
in the Southern California area.

You will receive a gross, base salary of $14,583.33 on a semi-monthly basis,
which equates to $350,000 on an annualized basis. You will be eligible for an
incentive bonus of up to 45% of earned base compensation. The bonus will be
subject to the company’s incentive compensation program as approved by the
Compensation Committee. Questcor will provide you with an indemnification
equivalent to that provided to other senior management and pursuant to the
Company’s Directors and Officers insurance policies. A Severance Agreement
regarding change of control and severance issues will be provided to you under
separate cover.

You will be eligible to participate in the Company’s group health insurance and
Execucare program on your date of hire. You will also be eligible to participate
in the Company’s 401(k) savings plan and Employee Stock Purchase Plan. You will
accrue paid vacation and receive paid Company holidays and other benefits as set
forth in the Company’s Employee Handbook.

Don Bailey will recommend that the Company’s Board of Directors approve a stock
option of 125,000 shares of the Company’s Common Stock pursuant to the terms of
the Company’s 2006 Equity Incentive Award Plan (the “2006 Plan”). These options
will be non-qualified stock options and the options will vest at the rate of
twenty-five percent (25%) at the end of the first anniversary of your date of
hire or in the event of a leave of absence after you have provided one year of
actual service to the Company. An additional 1/48th of the shares will vest each
month thereafter for the following three years, so long as you remain actively
employed by the Company. However, as stated above, the granting of such options
by the Company is (a) subject to the Board’s approval, and (b) if approved, is
not a guarantee of continued employment for any specific period of time. The
terms of the option will be set forth in the Questcor’s standard Stock Option
Agreement, and the option shall be subject to the terms of the 2006 Plan.
Further details on the 2006 Plan will be provided upon approval of such grant by
the Company’s Board of Directors.

Your position is a full time position. Accordingly, you will be expected to
devote 100% of your working time, effort and abilities to the performance of
your duties in this position. During your employment, you also agree to comply
with the Company’s rules, policies and current procedures, including those
currently set forth in the Employee Handbook, as well



--------------------------------------------------------------------------------

Mulroy offer, page 2

 

as those which may be implemented in the future. You agree to abide by the
Company’s policies and procedures, including those set forth in the Employee
Handbook. You will be required to sign an Acknowledgement of Receipt for this
Handbook.

As an employee of the Company, you will have access to certain confidential,
proprietary information and trade secrets of the Company, and you may, during
the course of your employment, develop certain information or inventions which
will be the property of the Company. At all times during your employment, you
will also be expected and hereby agree to dedicate your undivided loyalty to the
Company and to refrain from engaging in any other employment or outside business
activity which may present a potential or actual conflict of interest without
first obtaining the Company’s prior written approval. Consistent with the above,
you will need to sign the Company’s Proprietary Information and Inventions
Agreement as a condition of your employment. We also wish to impress upon you
that we do not want you to, and we hereby direct you not to, bring with you any
confidential, proprietary information, documents or trade secrets of any former
employer or violate any obligations you may have to any former employer. You
hereby represent that your commencement of employment with the Company will not
violate any agreement currently in place between yourself and any other
employer.

The Company is an at-will employer and does not guarantee employment for any
specific period of time. Accordingly, either you or the Company may terminate
the employment relationship at any time with or without cause and with or
without advance notice. The Company also has the right to change the terms and
conditions of your employment at any time and with or without cause or advance
notice, including but not limited to promotion, transfer, compensation,
benefits, duties, work location, etc. Your eligibility for or participation in
any benefit program or incentive stock option plan is not in any way a guarantee
of continued employment for any specific period of time. Your at-will employment
status will continue at all times throughout your employment and cannot be
changed by any express or implied agreement based on any representations or
actions by any other employee, supervisor, manager or director of the Company.
Rather, the employment at-will relationship may only be changed by a written
agreement signed by both you and the Company’s Chief Executive Officer.

Prior to your third day of employment with the Company, you will be required to
provide proof of your identity and authorization to work in the United States
and to complete an I-9 Form as required by federal immigration laws. This offer
letter is subject to the Company’s satisfactory completion of your background
check and, along with the Company’s Proprietary Information and Inventions
Agreement and Company Employee Handbook, set forth the entire agreement between
you and the Company and supersede all prior and contemporaneous agreements,
representations, negotiations and understandings between you and the Company
whether written or oral.

If you decide to accept this offer based on the terms and conditions set forth
above, and we hope you will, please sign the enclosed copy of this letter in the
space indicated and return it to me via my confidential fax (510) 405-8581. If
you have any questions, please call me at (510) 400-0760.



--------------------------------------------------------------------------------

Mulroy offer, page 3

 

We look forward to the opportunity to welcome you to the Company!

Sincerely,

 

/s/ Susan Park

Susan Park

Senior Manager, Human Resources

I hereby acknowledge, accept and agree to the terms as set forth above and
further acknowledge that no other commitments were made to me as part of my
employment offer except as specifically set forth herein.

 

January 3, 2011     /s/ Michael H. Mulroy Date     Signature       Michael H.
Mulroy     Employee Name (printed)